Citation Nr: 0924590	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  02-20 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for deep vein 
thrombosis of the femoroiliac and popliteal systems of the 
left leg, rated as 60 percent disabling for the period 
beginning January 1, 2000.

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disabilities (TDIU) for the period prior to July 14, 2000.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In October 2003, the Veteran provided testimony at a hearing 
before the undersigned at the Board's Central Office in 
Washington, D.C.  The Veteran also provided testimony at a 
hearing before a hearing officer at the RO in February 2001.  
Transcripts of the hearings are of record.  

The Veteran's appeal was previously before the Board in April 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

While the case was in remand status, the Appeals Management 
Center (AMC), in a February 2009 rating decision, granted 
entitlement to service connection for depressive disorder 
with insomnia and assigned an initial 100 percent rating, 
effective July 14, 2000.  As this is a total grant of the 
benefits on appeal, this claim is no longer is before the 
Board.  

Additionally, the grant of a 100 percent rating for 
depressive disorder renders the claim for TDIU moot for the 
period beginning July 14, 2000, the effective date of the 
total rating for depressive disorder.  The claim for TDIU 
remains pending for the period prior to July 14, 2000 as the 
Veteran indicated that he was unemployable due to his 
service-connected disabilities as early as April 1999. 

The AMC's February 2009 rating decision also granted a series 
of increased ratings for the Veteran's deep vein thrombosis 
staged through various periods dating back to June 6, 1986.  
Pertinent to the current claim before the Board, an increased 
rating of 60 percent for deep vein thrombosis was granted 
effective January 1, 2000.  Therefore, the issue for an 
increased rating has been characterized as noted on the first 
page of this decision. 

A Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
grant of a 60 percent evaluation for the period beginning 
January 1, 2000, does not constitute a full grant of the 
benefits on appeal and the claim for an increased rating 
remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
The VA is also obligated to conduct "'a thorough and 
contemporaneous medical examination'" when necessary.  
Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

In this case, the Veteran has not been provided a VA 
examination to determine the severity of his deep vein 
thrombosis of the left lower extremity since June 1999.  
While the record contains extensive treatment records from 
the Miami and West Palm Beach VA Medical Centers (VAMCs), 
these records date only through  December 2003.  There is no 
medical evidence pertaining to the severity of the Veteran's 
deep vein thrombosis past that date and the Board finds that 
a VA medical examination is necessary to determine the 
current severity of the Veteran's deep vein thrombosis of the 
femoroiliac and popliteal systems of the left leg.

With respect to the Veteran's claim for entitlement to TDIU,  
the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the Veteran's 
service-connected disabilities have on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Board notes that the Veteran has not been provided an 
examination to determine whether he meets the criteria for a 
TDIU.  Therefore, an examination is needed to ascertain 
whether the Veteran's service-connected disabilities combined 
to render him unable to secure or follow a substantially 
gainful occupation for the period prior to July 14, 2000.   

Finally, the Veteran has not been provided complete notice 
with respect to the VCAA.  Upon remand, he should be provided 
with notice that complies with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and 
his representative VCAA-compliant 
corrective notice specific to the claim 
for an increased rating for deep vein 
thrombosis of the left leg pursuant to 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).

The Veteran should be informed that the 
relevant diagnostic code contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life.  

2.  The Veteran should be afforded a VA 
vascular examination to determine the 
current severity of his deep vein 
thrombosis of the left leg.  All 
pertinent clinical findings should be 
reported in detail and all necessary 
studies should be performed.  

The examiner should address whether the 
Veteran's disability is manifested by 
massive board-like edema with constant 
pain at rest; persistent edema or 
subcutaneous induration, stasis 
pigmentation, or eczema, and persistent 
ulceration; or persistent edema and 
stasis pigmentation or eczema with or 
without intermittent ulceration.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) for the period between April 
15, 1998, and July 14, 2000, that the 
Veteran's service-connected deep vein 
thrombosis and external hemorrhoids were 
sufficient by themselves to preclude him 
from obtaining or maintaining any form of 
substantially gainful employment 
consistent with his education and 
occupational background.  

This opinion should note review of the 
Veteran's claims folders including the 
Vocational Rehabilitation folder.  The 
rationale for all opinions should be 
provided.  

3.  Then, the RO or the AMC should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




